PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314


In re Application of: Kumiko NOMURA
Serial No.: 15911366         
Filed: March 5, 2018
Docket: 511881US
Title: NEURAL NETWORK DEVICE
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to the petition filed on 22 April 2022 – requesting that the Examiner be compelled to consider the document AW (cited in the Information Disclosure Statement of 5 March 2018).

The petition is DISMISSED as moot.


REGULATION AND PRACTICE
	
37 C.F.R. 1.181 sets forth the following for a Petition to the Director:

(a) Petition may be taken to the Director: 
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court; 
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and 
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3 of this title. 

(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should accompany or be embodied in the petition; and where facts are to be proven, the proof in the form of affidavits or declarations (and exhibits, if any) must accompany the petition. 

(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner. 

(d) Where a fee is required for a petition to the Director the appropriate section of this part will so indicate. If any required fee does not accompany the petition, the petition will be dismissed. 

(e) Oral hearing will not be granted except when considered necessary by the Director. 

(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable. 

(g) The Director may delegate to appropriate Patent and Trademark Office officials the determination of petitions.
 

REVIEW OF FACTS

On 8 September 2022, the Examiner for the instant application provided a miscellaneous communication, with an attached form 1449 – which indicated the consideration of the document of concern. 

DECISION

In view of the Examiner’s submissions, the instant petition is DISMISSED as moot. 

For future IDS problems of this nature, Attorneys for applicants are reminded that “Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely,” (in this case, 5 March 2018).


Applicant is given a time period of 2-months to reply to this decision. This period is not extendable.   



Questions concerning this decision should be directed to Daniel Kinsaul at (571) 272-9014. 



/DANIEL W KINSAUL/Quality Assurance Specialist, Art Unit 2100